NO. 12-14-00245-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JUSTIN CHRISTIAN,                               §      APPEAL FROM THE 2ND
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      CHEROKEE COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Justin Christian appeals his conviction for the offense of assault (family violence, by
occlusion) following the revocation of his community supervision, for which he was sentenced to
ten years of imprisonment. Appellant’s counsel has filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       On February 14, 2014, Appellant was charged by information for the offense of assault.
The information alleged that Appellant intentionally, knowingly, or recklessly caused bodily
injury to Jessica Tracey, a person with whom he had a dating relationship, by intentionally,
knowingly, or recklessly impeding her normal breathing or circulation of blood by applying
pressure to her throat or neck. Pursuant to a plea agreement, the trial court sentenced Appellant
to ten years of imprisonment, but suspended his sentence and placed him on community
supervision for seven years.
       On May 29, 2014, the State filed a motion to revoke Appellant’s community supervision
that alleged he committed thirty-one violations of his conditions of community supervision.
Appellant pleaded “not true” to the State’s motion and a hearing was held. The trial court found
sixteen of the thirty-one allegations “true,” and sentenced Appellant to ten years of
imprisonment. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel has filed a brief in compliance with Anders and Gainous, and states
that he has diligently reviewed the appellate record. In compliance with Anders, Gainous, and
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough
chronological summary of the procedural history of the case and further states that counsel is
unable to present any arguable issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at
1400; Gainous, 436 S.W.2d at 138; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346,
350, 102 L. Ed. 2d 300 (1988).
         We have considered counsel’s brief, and have also conducted our own independent
review of the appellate record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We agree with Appellant’s counsel that the appeal is wholly
frivolous. Accordingly, we grant his motion for leave to withdraw, and affirm the judgment of
the trial court. See TEX. R. APP. P. 43.2(a).
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See id. at 408 n.22. Any petition for discretionary review must be filed
within thirty days after the date of this opinion or after the date this court overrules the last

         1
           Counsel states in his motion to withdraw that he provided Appellant with a copy of his brief. Appellant
was give time to file his own brief in this cause. The time for filing such brief has expired, and we have received no
pro se brief.


                                                          2
timely motion for rehearing. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered July 22, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 22, 2015


                                         NO. 12-14-00245-CR


                                       JUSTIN CHRISTIAN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 2nd District Court
                           of Cherokee County, Texas (Tr.Ct.No. 19062)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.